Citation Nr: 0411332	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress disorder 
(PTSD) for the period from September 24, 2001, through December 
12, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) performed verified active duty 
service from February 1979 to October 1982, and from March 1989 to 
March 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston Salem, North 
Carolina.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the instructions 
below, VA will notify you of the further action required on your 
part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate every claim 
for VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  As such, VA must ensure that all notice and development 
action required has been accomplished.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must further specifically advise the 
claimant what evidence is necessary to substantiate his claim, 
what specific portion of that evidence he must personally secure, 
and what specific portion of that evidence VA will secure on his 
behalf.  Finally, he must be told to submit all pertinent evidence 
in his possession.  38 U.S.C.A.§§ 5100, 5103; 38 C.F.R. § 3.159 
(2003).  As these steps have not been completed further 
development is required.

Accordingly, this case is REMANDED for the following development:

1.  The RO must ensure that all action necessary under the VCAA 
concerning the duty to notify and assist the appellant is 
accomplished.  This includes notification of the law, as well as 
compliance with the notice requirements as to what specific 
evidence VA will secure and what specific evidence the claimant 
must personally submit to substantiate the claim.  The veteran 
must also be told to submit all pertinent evidence that he has in 
his possession.  If further development is necessary to comply 
with the applicable law and regulations, all such development must 
be accomplished.  The RO must provide adequate reasons and bases 
for its determination, to include any determination that the 
provisions of the law have been fulfilled without prejudice to the 
appellant.  See, e.g., the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.

2.  Once all necessary action pursuant to the VCAA has been 
accomplished, and following any other appropriate development, the 
RO should reconsider the appealed issue, giving due consideration 
to the provisions of 38 C.F.R. § 4.16 (2003), if appropriate, and 
issue a rating decision.  If the issue on appeal is not granted to 
the veteran's satisfaction, he and his representative should be 
provided a supplemental statement of the case which includes a 
summary of any additional evidence submitted, applicable laws and 
regulations, and the reasons for the decision.  They should then 
be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





